[ctsh3788061-ex101x1x1.jpg]

July 7, 2020

Jan Siegmund
57 Laight Street, Apt. 1
New York, New York 10013

Re: Offer of Employment

Dear Mr. Siegmund:

On behalf of Cognizant Technology Solutions Corporation, a Delaware corporation
(“CTSC” and, together with its consolidated subsidiaries (including CTS US, as
defined below), “Cognizant”), I am pleased to offer you employment with
Cognizant Technology Solutions U.S. Corporation (“CTS US”) commencing on
September 1, 2020 (or such other date as may be mutually agreed upon in writing
by the parties). Your position will be Chief Financial Officer, at the level of
Executive Vice President, reporting to the Chief Executive Officer of CTSC under
the terms and conditions stated below.

As this offer is for a position that will be an “executive officer” position (as
such term is defined in Rule 3b-7 under the Securities and Exchange Act of 1934
(the “’34 Act”)) and an “officer” position (as such term is defined in Section
16 of the ’34 Act), the terms of this offer letter and your appointment to the
position contemplated hereby are subject to the approval of the board of
directors (the “Board”) and the Management Development and Compensation
Committee of the Board (the “Compensation Committee”) of CTSC. This offer is
also contingent on the following:

● Your signing and returning of this offer letter within 14 calendar days of the
date of this letter; ● The successful and satisfactory completion of your
references and background verification; ● Your satisfactory completion of the
form of Directors and Officers Questionnaire for executive officers of CTSC; ●
Your signing of the Non-Disclosure, Non-Solicitation and Invention Assignment
Agreement (“NDA”) applicable to employees of CTS US generally; ● Your entering
into the form of Executive Employment and Non-Disclosure, Non-Competition, and
Inventions Assignment Agreement with CTSC in the form attached hereto as Exhibit
A (the “Executive Employment Agreement”) on or prior to your start date; ●
Satisfactory completion of all CTS US new hire paperwork received
electronically; and ● Satisfactory verification of employment eligibility and
authorization to work in the United States. You will need to present
documentation of identity and employment eligibility, and complete a Form I-9
Employment Eligibility Verification form within the first 3 business days of
your employment. In compliance with the Immigration Reform and Control Act of
1986, your employment at CTS US is contingent on presenting adequate
documentation within the mandatory time frame.

Employment with CTS US is “at-will”, meaning that it is not for any specific
period of time and can be terminated by either you or CTS US at any time, with
or without advance notice, and for any lawful reason or no particular reason or
cause. Your service as an executive of CTSC, CTS US and any other Cognizant
entity may similarly be terminated either by you or Cognizant at any time,
subject to the terms and conditions of the Executive Employment Agreement.

The terms and conditions of your employment with CTS US are described below:

CASH COMPENSATION:

BASE SALARY: You will be paid an annual base salary of $800,000, or $33,333 per
pay period based on semi-monthly payments. You will be paid your salary in
accordance with the CTS US’s payroll policies and practices as in effect from
time to time (payroll dates currently occur on the 15th and last working day of
each month).

ANNUAL CASH INCENTIVE: You will be eligible for a target annual cash incentive
equal to 1x your annual base salary and on terms generally in alignment with the
other executive officers of CTSC that are responsible for company-wide
functions; provided, however, that the terms of the annual cash incentive,
including the performance metrics and targets, any discretionary component and
any aspect that is tailored to a particular executive or group of executives in
a manner aligned to the responsibilities of and performance goals established
for such executive or group of executives, will be determined by the
Compensation Committee in its sole discretion. The annual cash incentive will be
paid to you only if you are still active on CTS US’ payroll on the date the
annual cash incentive is paid to executives generally for the year in which such
annual bonus is earned (each, a “Bonus Date”) and in one single payment (and
will be paid on such date). The amount of any annual cash incentive may be more
or less than the target annual cash incentive (and may equal zero if performance
goals are not attained).

500 Frank W. Burr Blvd, Teaneck, NJ 07666
+1 201.801.0233

--------------------------------------------------------------------------------



Notwithstanding the foregoing, for 2020, in light of your joining mid-year, in
lieu of any annual cash incentive based on performance goal attainment, you will
receive a bonus equal in value to the target annual cash incentive set out
above, pro-rated based on the number of days during 2020 that you are employed
by CTS US. The bonus for 2020 will be paid in one single payment on the
applicable Bonus Date and is subject to your being active on CTS US’s payroll on
such date.

RESTRICTED STOCK UNITS: Subject to approval by the Compensation Committee, you
will be granted restricted stock units of CTSC as described in additional detail
below with vesting based on duration of employment (“RSUs”) and restricted stock
units of CTSC with vesting based on the satisfaction of performance criteria and
duration of employment (“PSUs”), as provided under Article Nine of CTSC’s 2017
Incentive Award Plan (the “Plan”) and subject to the vesting and other terms set
forth herein and the terms and conditions of the Plan and the forms of
Restricted Stock Unit Award Agreement, in the case of RSUs, and
Performance-Based Restricted Stock Unit Award Agreement, in the case of PSUs,
approved by the Compensation Committee under the Plan.

The RSUs and PSUs to be awarded to you hereby will be granted on the first date
on or after the date you join Cognizant that is the 1st day of a month or the
15th day of a month (the “Grant Date”). Each grant and all vestings of RSUs and
PSUs contemplated under this agreement are subject to your remaining in
employment with Cognizant through the applicable grant or vesting date (as
applicable).

RSUs
Your targeted annual compensation in the form of RSUs (using the grant date fair
value of awards) will be $2,250,000 (the “RSU Target”). To achieve such targeted
annual compensation, for 2020, assuming the Grant Date is during the third
calendar quarter of 2020, on the Grant Date you will receive an award of RSUs
with a Grant Date fair value (i.e., based on the closing share price of CTSC on
such date) of $3,375,000 and vesting in ten successive quarterly installments as
follows: (i) 1/6th of the units shall vest on each of the first and second
three-month anniversaries of the Grant Date, (ii) 2/3rds of 1/6th of the units
shall vest on each of the third, fourth, fifth and sixth three-month
anniversaries of the Grant Date, (iii) 1/3rd of 1/6th of the units shall vest on
each of the seventh, eighth and ninth three-month anniversaries of the Grant
Date, and (iv) the remainder of the units shall vest on the tenth three-month
anniversary of the Grant Date. For 2021 and subsequent years, you will receive
an annual award of RSUs with a grant date fair value equal to the RSU Target
with the grant occurring during the first calendar quarter and vesting in twelve
successive quarterly installments (subject to any RSU program changes adopted by
the Compensation Committee and applicable to CTSC executives generally,
including as to grant amount, award type, timing, vesting or otherwise).

Subject to your continued employment with Cognizant on the Grant Date, you will
also receive on such date a one-time, non-recurring award of RSUs for joining
Cognizant. Such award of RSUs will have a Grant Date value of $1,500,000 and
will vest in twelve successive quarterly installments, with 1/12th of such RSUs
vesting on the First Quarterly Vesting Date, and an additional 1/12th of such
RSUs vesting on each three-month anniversary of the First Quarterly Vesting Date
until all such RSUs shall have vested.

PSUs
Your targeted annual compensation in the form of PSUs (using the grant date fair
value of awards) will be $2,250,000 (“PSU Target”). For 2020, on the Grant Date,
you will receive an award of 2020 – 2022 PSUs with a grant date value equal to
your PSU Target, pro-rated to the number of days of 2020 that are on or after
your start date (for clarity, such grant date value being equal to $750,000
based on a September 1, 2020 start date), and on terms generally in alignment
with the other executive officers of CTSC; provided, however, that the terms of
the PSUs, including the performance metrics, targets and measurement period, any
discretionary component and any aspect that is tailored to a particular
executive or group of executives in a manner aligned to the responsibilities of
and performance goals established for such executive or group of executives,
will be determined by the Compensation Committee in its sole discretion. For
2021 and subsequent years, you will receive an annual award of PSUs with a grant
date fair value equal to the PSU Target, with such performance metrics and
targets and vesting terms consistent with similarly situated executives (subject
to any PSU program changes adopted by the Compensation Committee applicable to
CTSC executives generally, including as to grant amount, award type, timing,
performance goals, vesting or otherwise).

VACATION: You will be entitled to 20 days of personal leave, plus normal CTS US
holidays, subject to CTS US’s applicable accrual and carry-over rules, as in
effect for its executives from time to time.

2

--------------------------------------------------------------------------------



BENEFITS: As a full-time, regular employee of CTS US, you will be eligible to
participate in benefit plans and programs available generally to CTS US
executives, subject to applicable terms and conditions, including without
limitation vesting periods and eligibility requirements.

COMPLIANCE WITH COMPANY POLICIES: As an employee of CTS US, you will be expected
to comply with Cognizant’s personnel and other policies, including, but not
limited to, Cognizant’s policy requiring your ongoing compliance with the NDA,
and Cognizant’s policies prohibiting discrimination and unlawful harassment,
conflicts of interest and violation of any applicable laws in the course of
performing your job duties and responsibilities. You also agree to adhere to all
confidentiality obligations of any previous employer, that you will not bring
any confidential information from your prior employer to Cognizant or provide
such confidential information to Cognizant, and that you will not use any such
confidential information for any purpose in the course of your employment at
Cognizant.

DEDUCTIONS AND WITHHOLDINGS: All components of your compensation and benefits
will be subject to all applicable federal and state tax withholdings and
deductions as required by law and any other deductions or withholdings as
authorized by you.

GOVERNING LAW. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New Jersey without
regard to its conflicts of law principles.

COUNTERPARTS. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

OFFER ACCEPTANCE: If you accept this offer, and the conditions of this offer are
satisfied, this letter, the Executive Employment Agreement and the NDA shall
constitute the complete agreement between you, CTS US and CTSC with respect to
the terms and conditions of your employment. Any representations, promises or
agreements, whether written or oral, that are not expressly written in this
letter or are contrary to or conflict with this letter, which may have been made
to you by any person, are expressly replaced by this letter. The terms and
conditions of your employment pursuant to this letter may not be changed except
as otherwise expressly specified in this letter, the Executive Employment
Agreement or the NDA.

We will be delighted to have you join us. If the foregoing is acceptable to you,
please print, sign, date and scan all pages as one document and return to me.
Please retain a copy for your records. Please be sure to complete pre-joining
documents on our Welcome Center per the instructions that will be sent to you
shortly.

We look forward to our opportunity to work together.

Best regards and welcome,

/s/ Becky Schmitt   Name:       Becky Schmitt Title: Executive Vice President,
Chief People Officer   Cc: Brian Humphries
Chief Executive Officer   Matthew W. Friedrich
Executive Vice President, General Counsel and
Chief Corporate Affairs Officer

3

--------------------------------------------------------------------------------



I HEREBY REPRESENT AND WARRANT TO COGNIZANT THAT: (I) I AM ENTERING INTO THIS
AGREEMENT VOLUNTARILY AND THAT THE PERFORMANCE OF MY DUTIES AND RESPONSIBILITIES
HEREUNDER WILL NOT VIOLATE ANY AGREEMENT BETWEEN ME AND ANY OTHER PERSON, FIRM,
ORGANIZATION, OR OTHER ENTITY, (II) I AM NOT BOUND BY THE TERMS OF ANY AGREEMENT
WITH ANY PREVIOUS EMPLOYER OR OTHER PARTY TO REFRAIN FROM COMPETING, DIRECTLY OR
INDIRECTLY, WITH THE BUSINESS OF SUCH PREVIOUS EMPLOYER OR OTHER PARTY, IN ANY
CASE, THAT WOULD BE VIOLATED BY MY ENTERING INTO THIS AGREEMENT AND/OR PROVIDING
SERVICES TO COGNIZANT PURSUANT TO THE TERMS HEREOF, AND (III) I HAVE READ,
UNDERSTAND AND ACCEPT THE ABOVE OFFER OF EMPLOYMENT AND AGREE TO THE TERMS AND
CONDITION SET FORTH ABOVE:

Jan Siegmund   /s/ Jan Siegmund   Signature   July 8, 2020   Date

4

--------------------------------------------------------------------------------



Exhibit A

Form of Executive Employment and Non-Disclosure, Non-Competition,
and Inventions Assignment Agreement

See subsequent pages.

--------------------------------------------------------------------------------